ROBERT L. BLAND, Judge,
dissenting.
I cannot concur in the award made in this case by majority members of the court for the reason that I believe it to be in direct conflict with the law as interpreted and announced by the Supreme Court of Appeals of West Virginia. See State v. Penn Oak Oil & Gas, Inc., 128 W. Va. 212. For further reasons upon which I base my dissent I respectfully refer to my dissenting statement filed in the case of Raleigh County Bank v. State Tax Commissioner and my further dissenting statement filed in the case of Eastern Coal Sales Company v. State Tax Commissioner, not yet reported.